DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 224.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, and 3-4, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20190316414).
Regarding claim 1, Zhang teaches a folding shade (as shown in fig. 1) comprising: a supporting seat including a first plate (2, as shown in fig. 2) and a second plate opposite to the first plate (fig. 1 shows a plate on each side), wherein the first plate has an abutting portion (the portion of 15 that juts out); 
a rod unit (fig. 2) connected between the first plate and the second plate (as shown in figs. 1 and 2, the rod unit is between the plates), wherein the rod unit includes an axle (4) and a transmission rod (5) rotatably disposed around the axle (paragraph 0047 lines 1-10, it is noted that element 10 is a part of element 4, per paragraph 0025 lines 7-8), wherein an annular space (space between transmission rod 5 and the axle 4 as shown in fig. 4a) is defined between the transmission rod and the axle, wherein a returning element (9) is mounted around the axle (figure 4a) and is connected to the transmission rod (5, paragraph 0042), and wherein the rod unit (fig. 2) extends along a longitudinal axis (fig. 2); 
a braking mechanism (6, 7, and 8) disposed in the annular space (fig. 4a, see below), 

    PNG
    media_image1.png
    663
    664
    media_image1.png
    Greyscale

wherein the braking mechanism includes a limiting member (left end of element 6), and wherein the abutting portion (the portion of 15 that juts out) of the first plate releasably abuts against the limiting member  to move the limiting member along the longitudinal axis (the portion of 15 releasably abuts against the limiting member per fig. 4a and fig. 4b, moving the limiting member along the longitudinal axis); and 
a shade (13) coiled around the rod unit.
Regarding claim 3, Zhang teaches that the first plate (2 from fig. 2) includes a first coupling portion (15), wherein the abutting portion is located on an end of the first coupling portion (the portion of 15 that abuts the limiting member is located on an end of element 15), and wherein the axle (4) includes a first coupling section (20) securely mounted to the first coupling portion (15) of the first plate (fig. 3b).
Regarding claim 4, Zhang teaches that the first coupling section (20) has an inradius (fig. 2 shows the inradius), wherein the axle further includes a reduced section (see annotated fig. 4a below) contiguous to the first coupling section (fig. 4a), wherein the reduced section has a minimum outer diameter smaller than the inradius (fig. 4a), forming an annular groove surrounding the reduced section (annotated fig. 4a), and wherein the annular groove intercommunicates with the annular space (the spaces are connected).

    PNG
    media_image2.png
    892
    768
    media_image2.png
    Greyscale

Regarding claim 7, Zhang teaches that the transmission rod (5) includes at least one coupling groove (33), and wherein the limiting member (left end of element 6) includes at least one coupling portion (7) coupled with the at least one coupling groove (33) of the transmission rod (5).
Regarding claim 8, Zhang teaches that the rod unit (fig. 2) includes a tube (12) mounted around the axle and the transmission rod (as shown in fig. 4b), wherein an end of the shade is fixed to the tube (the upper end of the shade as shown in fig. 1), and wherein another end of the shade is coupled to a weight (weight is shown in fig. 4a).
Regarding claim 9, Zhang teaches that the transmission rod (5) includes a plurality of first engaging portions (32, plurality shown in fig. 4a) on an outer periphery thereof, and wherein the tube includes an inner periphery having a plurality of second engaging portions (17, plurality shown in fig. 2) coupled with the plurality of first engaging portions (paragraph 0038 lines 6-9).
Regarding claim 10, Zhang teaches that the transmission rod (5) includes a connecting portion (40) located on an end thereof distant from the first plate (fig. 2), wherein an end (36b) of the returning element (9) is securely attached to the connecting portion (as described in paragraph 0042, fig. 4b shows this end connected to element 40), and wherein another end (36a) of the returning element is securely attached to an end of the axle (paragraph 0042 describes 36a being connected to element 4, but the examiner notes that element 10 is a part of element 4, per paragraph 0025 lines 7-8. Fig. 2 shows that end 36a is connected by an end of axle 10.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190316414).
Although Zhang does not teach that the first plate and the second plate are made of plastic material, Zhang does teach a component for a roller blind being made of plastic (paragraph 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang so that the first and second plate are made of plastic material. This alteration provides the predictable and expected results of a cheap and light material that is easy to manufacture.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner attempted to form a combination applying the relevant reference US 8408486 (Di Stefano), but it was found that the teachings of Di Stefano could not be bodily incorporated into Zhang without improper hindsight and destroying the Zhang reference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634